DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over LeVan (US2017/0362826) in view of Ting (US Patent No. 9,175,471).
For claim 1, LeVan discloses a building facade system (fig. 4) comprising: a frame assembly for supporting a building facade panel (12, 14); a unified vertical shear blade anchor (18) having a body portion and a flange extending horizontally therefrom in a first direction, the flange having opposing top and bottom surfaces, the bottom surface having downwardly projecting serrations (fig. 3, 18R) along at least a portion thereof, the serrations extending in a second direction substantially perpendicular to the first direction; a vertical mullion (20) secured by a shear connection to the unified vertical shear blade anchor, the vertical mullion being held in shear and being configured for supporting horizontal members to form the frame assembly for supporting the building facade panel, the shear connection between the vertical mullion and the unified vertical shear blade anchor being formed by a fastener (fig. 4, 26) coupling the body portion of the unified vertical shear blade anchor to an outside lateral surface of the vertical mullion, the fastener extending in the second direction through at least a portion of the body portion and vertical mullion; a member (32) having a flange, the flange having a top surface with upwardly projecting serrations (32R) along at least a portion thereof, the upwardly projecting serrations extending in the second direction and being configured for engagement with the downwardly projecting serrations of the unified vertical shear blade anchor; and a floor closure sub-assembly (50) mechanically affixed to the top portion of at least one of the horizontal members, the floor closure sub-assembly comprising a vertically 
LeVan does not disclose that the member is an angle member having first and second flanges each having proximal ends joined together and opposing terminal ends, the first and second flanges extending substantially perpendicular to one another.
Ting discloses a building façade system (fig. 2) comprising a frame assembly with an anchor (24) and an angle member (23) connected to the anchor, the angle member having first and second flanges each having proximal ends joined together and opposing terminal ends, the first and second flanges extending substantially perpendicular to one another.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the member of LeVan and make it an angle member having first and second flanges each having proximal ends joined together and opposing terminal ends, the first and second flanges extending substantially perpendicular to one another as made obvious by Ting so that the vertical flange of the angle member can help with the spacing and sealing of the gap between the unified vertical shear blade anchor and the slab of LeVan (see LeVan fig. 4, 72, 74). Moreover, a change of shape of an already disclosed element (i.e. changing the flat member to an angled member) is within the level of skill of one ordinary skill in the art.
For claim 2, the combination discloses that the unified vertical shear blade anchor comprises a plurality of spaced apart unified vertical shear blade anchors (Levan fig. 10, 18), each of the plurality of spaced apart unified vertical shear blade anchors being separately secured by shear connection (26) to an outside lateral surface of the vertical mullion (20) suspending the vertical mullion in shear.
For claim 3, the combination discloses that the vertical mullion comprises a plurality of vertical mullions each formed from complementary mullion halves (Levan fig. 7, 20).
For claim 4, the combination discloses that the building facade panel, wherein the building facade panel comprises at least one of a slab edge cover (Levan fig. 4, 12) and an infill panel (14).
For claim 5, the combination discloses that the building façade panel comprises a plurality of building façade panels (Levan fig. 2).

For claim 7, the combination discloses that the infill panel is attached to the frame assembly to create at least one of a watertight and non-watertight barrier (Levan [0051]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LeVan (US2017/0362826) in view of Ting (US Patent No. 9,175,471) as set forth in the rejection of claim 1, and further in view of Shriver (US2014/0144093).
For claim 8, the combination does not disclose at least one site-installed mineral wool fire stop.
Shriver discloses a building façade system (fig. 1) and the obviousness of installing a mineral wool fire stop (24) in the system to prevent the spread of fires [0027].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a mineral wool fire stop to the combination as made obvious by Shriver to prevent the spread of fire and increase the safety of the building façade system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633